Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This final Office action is responsive to Applicants’ amendment filed on 06/16/2022. Applicant amended claims 6 and 9, cancelled claims 1-5, 7-8 and 10, and added new claims 11-13. Claims 6, 9 and 11-13 are presented for examination and are rejected for the reasons indicated herein below.     


Response to arguments
2. 	Applicant's arguments filed on 06/16/2022 have been fully considered but they are not persuasive and also the claims submitted on 06/16/2022 are moot and rejected in view of the new ground(s) of rejection. 


Specification
3.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

In the abstract, line 2, the term “de-de converters” should be changed to “dc-dc converters”. Appropriate correction is required.

Also in the abstract, last line, the term “ML-FCs” should be spelled out. Appropriate correction is required.
4.	The title of the invention is too long and not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Minor Correction
5.	The disclosure should be carefully reviewed and ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected. 


Claim Objections
6.	Claims 6, 9 and 11 are objected to because of the following informalities: 

Claim 6, line 3, recites “start up capacitor” it should be changed to “start-up capacitor”. Appropriate correction is required.

Claim 9, line 2, recites “wherein the start up capacitor, the flying capacitor, and an output capacitor are in series during a power-up state” it should be changed to “wherein the start-up capacitor, the flying capacitor, and an output capacitor are connected in series during a power-up state”. Appropriate correction is required.

Claim 11, line 3, recites “start up capacitor” it should be changed to “start-up capacitor”. Appropriate correction is required.


Claim Analysis
7.	A search of the Prior art was conducted and relevant references have been cited as far as examiner understands the invention regarding claims 6, 9 and 11-13, but analysis could not be made due to the indefinite scope of the independent claims limitations. Thus, Claims 6, 9 and 11-13 stands rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph (see the rejection below). 
Claim Rejections - 35 USC § 112

8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	
9.	Claims 6, 9 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Independent claims 6 and 11 are unclear and undefined, therefore, the examiner was unable to determine the scope of the invention. For instance, in claim 6 and similarly in claim 11, the limitations “a commutation cell, the commutation cell including a start up capacitor of comparable size to a flying capacitor that is connected between an input of the power converter and a top of the flying capacitor, forming a capacitor divider; a high current capacitor diode adapted to prevent reverse current flow during steady state operation; and a pull-down switch configured to pull a diode anode to ground after a start-up phase of the power converter, and maintain the diode in a reverse biased state of operation during a state of normal operation” are indefinite and unclear. 
First, the term “comparable size” is indefinite. Second, its unclear what’s being “connected between”. Third, its unclear what applicant intended to claim by the term “top of the flying capacitor” did Applicant mean to claim a top terminal of the flying capacitor? Fourth, in the limitation “a high current capacitor diode” it’s unclear if applicant is claiming a capacitor or diode and how high the current is. Fifth, in the limitation “pull a diode anode” its unclear if Applicant is claiming another diode or an anode of a previously claimed diode. Lastly, the limitation “the diode” is unclear and confusing which diode Applicant is referring to.
Also in claim 13, the term “N-stage converter” is indefinite. Its unclear what N is equal to.
Therefore, these limitations should be rewritten and clarified as specifically defined in the specification. For the purpose of examination, these limitations will be read broadly until specifically defined. Examiner’s note: As long as there is at least two capacitors, at least one diode and at least one switch then these limitations are taught.
Thus, all these limitations are unclear and undefined. The examiner could not understand what the applicant is trying to claim. Thus, Claims 6, 9 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 

10. 	It appears that the claims were translated from another language, therefore, the claims do not conform to the standard U.S practice. Also, because there are too many minor informalities throughout the claims, the examiner was unable to point out every minor informality in each claim. Therefore, the Applicant is strongly encouraged to go over the claim language throughout the claims and fix all the grammatical and minor errors and rewrite all the claims in a way that would make it clear, consistent and understandable to better examine the claims.



Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 6, 9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeng et al. (U.S. Pub. No. 2006/0050537 A1).

Regarding claims 6 and 11, as best understood by the examiner, Zeng et al. (e.g. see Figs. 1-14) discloses “A circuit forming a portion of a power converter (e.g. see Figs. 1-14) comprising: a commutation cell, the commutation cell including a start up capacitor of comparable size to a flying capacitor that is connected between an input of the power converter 5and a top of the flying capacitor, forming a capacitor divider (e.g. Figs. 1-14, see C1 and C2); a high current capacitor diode adapted to prevent reverse current flow during steady state operation (e.g. Figs. 1-14, see D1 and D2); and a pull-down switch configured to pull a diode anode to ground after a start-up phase of the power converter, and maintain the diode in a reverse biased state of operation during a 10state of normal operation (e.g. Figs. 1-14, see Qb, Qc and Qaux)”.

Regarding claim 9, Zeng et al. (e.g. see Figs. 1-14) discloses “wherein the start up capacitor, the flying capacitor, and an output capacitor are in series during a power-up state (e.g. Figs. 1-14, see C1, C2 and C3)”.

Regarding claim 12, Zeng et al. (e.g. see Figs. 1-14) discloses “wherein the power converter is a multi-level flying capacitor converter (e.g. see Figs. 1-14, also see para. 0006 and para. 0020)”.

Regarding claim 13, as best understood by the examiner, Zeng et al. (e.g. see Figs. 1-14) discloses “wherein the power converter is a N-stage converter (e.g. see Figs. 1-14, also see para. 0006 and para. 0020)”.




Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839